The motion should have been granted in the interests of judicial economy (see e.g. Amcan Holdings, Inc. v Torys LLP, 32 AD3d 337, 339 [2006]; Moretti v 860 W. Tower, 221 AD2d 191 [1995]). The record shows that the Supreme Court action and *574the Civil Court proceeding involve the same parties, and essentially the same questions of law and fact. Defendant has failed to demonstrate that any of its substantial rights would be prejudiced (see Fisher 40th & 3rd Co. v Welsbach Elec. Corp., 266 AD2d 169, 170 [1999]; Amtorg Trading Corp. v Broadway & 56th St. Assoc., 191 AD2d 212, 213 [1993]), and the Civil Court cannot accord the complete relief sought by plaintiff in the Supreme Court action (see DeCastro v Bhokari, 201 AD2d 382, 382-383 [1994]). Concur — Mazzarelli, J.E, Sweeny, Moskowitz, Acosta and Abdus-Salaam, JJ.